Citation Nr: 1205108	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  07-38 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a dental condition. 

2.  Entitlement to service connection for pseudofolliculitis barbae (PFB). 

3.  Entitlement to a compensable evaluation for bilateral hearing loss. 

4.  Entitlement to a total disability rating for individual unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from February 1986 to February 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The June 2006 rating decision granted service connection with a noncompensable rating for bilateral hearing loss effective August 29, 2005, and denied entitlement to service connection for PFB, a dental condition, and degenerative joint disease of the lumbar spine. 

During the pendency of the appeal, a January 2011 rating decision granted the Veteran service connection for degenerative joint disease of the lumbar spine with an initial 20 percent disability rating effective August 29, 2005.   Therefore, the Veteran has been granted full benefits sought on appeal and the issue of service connection is no longer before the Board. 

The Veteran testified before the undersigned Veterans Law Judge in June 2011. 

At the Veteran's hearing he testified that he is entitled to TDIU because of his service-connected posttraumatic stress disorder and bilateral hearing loss; thus, the Board finds that that though an appeal was not received on the issue of entitlement to TDIU it is now before the Board because it has been raised by the record and is a component of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   Therefore, it is now listed as an issue on appeal as now reflected on the title page.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for PFB, an initial compensable rating for bilateral hearing loss, and entitlement TDIU are now remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

On June 13, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for a dental condition is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for  a dental condition by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of entitlement to service connection for a dental condition and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal of entitlement to service connection for a dental condition is dismissed. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)  (West 2002); 38 C.F.R. § 3.159(c), (d) (2011). 

The Veteran testified that he has had PFB since his military service and is currently being treated for it.  A careful review of the Veteran's service treatment records reveal that he did have a medical waiver for shaving from February 1986 to August 1986; he was also treated for it in November 1986 and October 1988.  The Veteran's January 1989 Report of Medical Examination for Separation listed that the Veteran  had moderately severe PFB on his face and severe PFB on his scalp. Though the Veteran is credible to discuss the continuity of his symptomatology there is no medical evidence in the Veteran's claims file that he is currently being treated for PFB or that he has been treated for it since service.  Thus, the RO should obtain any outstanding pertinent treatment records and should schedule the Veteran for a VA examination to determine the current nature and etiology of his PFB; to include, if it is it at least likely as not related to his military service. 

The Veteran testified that since his June 2010 VA audiology examination he underwent Eustachian tube removal surgery and that his hearing has increased in severity.  When a Veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Thus, the VA examiner should determine the current nature and severity of the service-connected bilateral hearing loss; the VA examiner should also opine to the relation of the Veteran's Eustachian tubes and his service-connected bilateral hearing loss and his military service.

The Board notes that in September 2010 the RO denied entitlement to TDIU.  However, at the Veteran's hearing he testified that he could not work as a result of his service-connected PTSD and bilateral hearing loss.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that an individual unemployability claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  As the Court recently reasoned in a non-precedential, single judge memorandum decision, given that the Board has jurisdiction over the claim for individual unemployability but the evidence has not been developed enough for proper appellate adjudication, a remand, not a referral, is the appropriate action.  See Muma v. Shinseki, No. 09-2734, 2010 WL 4126458 (Vet. App. Oct. 21, 2010) (Kasold, C.J., mem.).  See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).   The Board finds that the individual unemployability aspect of the Veteran's claim must be remanded for further development, to include a VA examination, the report of which must contain an assessment offered by a VA examiner as to whether Veteran is able to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See 38 U.S.C.A. § 5103A (West 2002); see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO/AMC shall assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received must be associated with the claims file.

2.  The RO should have the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits (for each of the Veteran's former employers).  With the assistance of the Veteran, the RO should obtain any employment records from the Veteran's employer in order to ascertain the Veteran's employment history and the date he was last employed.  The Veteran must cooperate in this endeavor.  

3.   The RO shall schedule the Veteran for a VA examination to ascertain the nature and etiology of any PFB.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's documented medical history.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner is directed to opine as to whether the Veteran currently has a diagnosis of PFB.  If so, is at least likely as not that such condition is etiologically related to his period of active service. 

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

4.  The Veteran should be scheduled for a VA audiology examination to determine the current nature and severity of his bilateral hearing loss.  The claims file must be made available to the examiner, and the examiner should include in the examination report discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA audiology examiner should discuss the current nature and severity of the Veteran's bilateral hearing loss.  The examiner is specifically requested to fully describe the functional effects of this disability.  The VA examiner should also discuss the relationship of the Veteran's Eustachian tubes and his service-connected bilateral hearing loss and his military service.  The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

5.  The Veteran should be afforded a VA examination to determine the severity of his service-connected disabilities and to arrive at an opinion as to whether they preclude him from obtaining and maintaining all forms of substantially gainful employment.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Based on his/her review of the case, the examiner should opine as to whether the Veteran's service-connected disabilities are productive of an overall level of industrial incapacity that is so severe as to prevent the Veteran from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational experience.  The Board notes that neither the Veteran's age nor his non-service-connected disabilities should be considered.  

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

6.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication. The RO will then readjudicate the Veteran's remaining claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


